Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:   	claim 11 objected to because the status identifier is incorrect. The status identifier should be changed to "previously presented". 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Amended independent claims 1 and 16 recite the limitation "wherein thehydrogel of the carbon dioxide capture coating composition of the plurality ofsubstrates constitutes all hydrogel of the carbon dioxide capture apparatus," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses wherein the  carbon dioxide capture coating composition includes a hydrogel. However, there is nothing of record in the originally filed specification which states/suggests that hydrogel cannot be included on other parts of the apparatus. The cited portions by the Applicant for support (Remarks, at page 10) do not discuss wherein hydrogel can be precluded from being formed on any other parts of the apparatus. As such, said limitation constitutes new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (Cited in IDS dated 4/22/2021, JPH0957058 A; English machine translation is provided) (hereinafter “Tsutsumi”) in view of Xu (previously cited, TW 2010-21691 A), Picard (previously cited, US 2014/0127776) and Aikens et al. (cited in IDS dated 4/22/2021; US 2009/0181434; hereinafter “Aikens”).
Regarding claims 1 and 16, Tsutsumi discloses a carbon dioxide capture apparatus, comprising:  	a plurality of substrates each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (FIG. 2: spaced apart reactor walls (22)); 	 wherein said spaced-apart substrates jointly define a plan view area occupied thereby (i.e., footprint area occupied by the reactor forming the substrates);  	wherein each of the substrates has one or more surfaces coated with a layer of carbon dioxide capture coating composition (each wall (22) is coated with a carrier layer (23) having microorganisms on a surface thereof adapted to capture carbon dioxide; FIG. 2; [0033],[0039]), whereby the layer of carbon dioxide capture coating composition has a first surface thereof engaged with a respective one of said one or more surfaces ofthe respective one of the substrates (i.e., the surface of the carrier layer (23) attached to the inner wall 22; FIG. 2; [0033]);  	wherein the apparatus has no layer of material engaged with a second surface of the layer of carbon dioxide capture coating composition opposite the first surfacesuch that the second surface is directly in contact with an ambient environmentimmediately adjacent to the second surface (i.e., the surface of the carrier layer (23) facing away from the inner walls and that is exposed to the incoming gases into the bioreactor; FIG. 2);  	wherein the carbon dioxide capture coating composition consists of a coating material and photosynthetic organisms (i.e., carrier layer (23) comprising microalgae (24) affixed on a surface thereof; FIG. 2; [0033], [0039]-[0040]; FIG. 2); and  	and wherein the substrate inhibits the transmission of water through a thickness thereof and along a length and width thereof (i.e., the inner walls 22 of the reactor are considered to inhibit transmission of water therethrough). 	Assuming arguendo that reactor of Tsutsumi does not form a plurality of substrates that jointly define a plan view area occupied thereby, and provides an airspace between opposing faces thereof therebetween; however, Tsutsumi discloses that the number of the carrier 23 can be varied ([0040]). Further, Tsutsumi discloses in another embodiment (e.g., FIGS.8-9) wherein a plurality of substrates that are spaced-apart can be employed within the enclosure (22) (as shown in FIG. 8: some of the substrates are adjacent to the wall of the reactor). Therefore, it would have been a prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have duplicated the substrate of Tsutsumi to arrive at the claimed invention. One of ordinary skill in the art would have made said modification for the purpose of increasing culture surface area.
  	Tsutsumi does not explicitly disclose wherein the coating material is a hydrogel that consists of alginate, calcium chloride and water; wherein the photosynthetic organisms are admixed with the coating material; wherein the photosynthetic organisms admixed with the coating material constitute all photosynthetic organisms of the carbon dioxide capture apparatus; and wherein the hydrogel of the carbon dioxide capturecoating composition of the plurality of substrates constitutes all hydrogel of the carbondioxide capture apparatus.  	Xu discloses a coating composition consisting of a coating material admixed with photosynthetic organisms (Xu at [0010]-[0012]). The coating material consists of alginate, calcium chloride and water (Xu at [0010]-[0012]). The coating composition protects the photosynthetic organism from the environment (e.g., contamination; Xu at [0013]). 	Picard discloses a device comprising a plurality of substrates, each arranged and supported in a spaced-apart relationship with each adjacent one of the substrates (FIGS. 1 and 8: substrate 16; [0018]). The substrates (16) each including a surface comprising a coating composition consisting of coating material (carrier; [0022],[0064]) and photosynthetic organisms (algae suspended in the carrier such as alginate; [0022], [0064]). The coating composition including the photosynthetic organisms can be applied on the surface of the substrate by employing variety of carriers and methods including spraying photosynthetic organisms admixed with the alginate on the surface of the substrate ([0022], [0064], [0078]).  	In view of Xu and Picard, it would have been prima facie obvious to one of ordinary skill in the art at the time of effective filing date to have modified the coating composition of Tsutsumi with the coating composition of Xu for the purpose of protecting the photosynthetic organisms from the environment (e.g., contamination; Xu at [0013]). Further, one of ordinary skill in the art would have made said modification because such modification would have been the simple substitution of art recognized carrier for the same intended purpose of facilitating coating/spraying the photosynthetic organisms on a surface of a substrate, as disclosed by Picard ([0022], [0064]). See also MPEP Section 2144.07.  	Assuming arguendo that the substrate (i.e., inner wall of the reactor) of Tsutsumi is not constructed of a material that inhibits the transmission of water through a thickness thereof and along a length and width thereof; however, Tsutsumi, discusses the need to improve the carbon dioxide sequestration in the carbon dioxide capturing device (see ¶¶ [0006], [0012] and [0023]). Tsutsumi further discloses that a solution supply pipe (30) is provided at the ceiling portion (26) of the reactor (22). See ¶¶ [0032], [0034] and FIG. 2). As such, it would have been prima facie obvious to one of ordinary skill in the art to have constructed the substrate (inner wall) of Tsutsumi with a material that inhibits the transmission of water through a thickness thereof and along a length and width thereof in order to prevent the carbon dioxide and solution introduced into the reactor from leaking to the outside environment.   	Assuming arguendo that the second surface of the carbon dioxide capture composition is not directly in contact with an ambient environment immediately adjacent to the second surface. Aikens is related to culturing photosynthetic microorganisms on a layer that is disposed within an enclosure. Aikens discloses wherein desired gases can be introduced into the enclosure by exposing the substrates to the surrounding atmosphere via opening in the enclosure ([0160]). 	In view of Aikens, it would have been prima facie obvious to one of ordinary skill in the art at the time of effective filing date to have modified the apparatus of modified Tsutsumi with the apparatus of Aikens to arrive at the claimed invention. One of ordinary skill in the art would have made said modification since Aikens discloses that in addition to providing gases to the enclosure by gas exchange equipment, gases can also be provided to the enclosure by exposing the substrates to the surrounding atmosphere via opening in the enclosure which is more cost effective ([0160]). 	Modified Tsutsumi disclosure an enclosure (reactor 22), but does not explicitly disclose a device retaining structure having an interior space 	Aikens discloses a plurality of bioreactors (functionally equivalent to the instant carbon capture devices) mounted on a conveyor including a rail or roller conveyors for moving the plurality of bioreactors to desired positions within a casing (see Aikens at ¶¶ [0128] and [0175]; FIG. 12). The conveyor system moves a single or multiple bioreactors and thus fully capable of retaining each of the carbon dioxide capture devices in one of fixed and movable relation to each adjacent one of the carbon dioxide capture devices (see Aikens at ¶ [0175]-[0178] and [0181]-[0182]; FIG. 12). Aikens further discloses wherein the bioreactors can be arranged side-by-side arrangement by the device encasement (see Aikens at FIG. 12).  	In view of Aikens, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the device encasement of Aiken arranging the carbon dioxide capture devices side-by-side with the carbon dioxide capture devices of modified Tsutsumi. One of ordinary skill in the art would have been motivated to make said modification for the purpose of enhancing cell culture by optimizing the position of the capture devices for optimum light exposure, as disclosed by Aikens (see Aikens at [0128], [0175]-[0178] and [0181]-[0182]; FIG. 12).
Regarding claim 3, modified Tsutsumi further discloses wherein the substrates extend vertically in the plan view area (Tsutsumi, at FIG. 2).
Regarding claim 4, modified Tsutsumi further discloses wherein each of the substrates is made from a material that is light transmissive (Tsutsumi, at [0022], [0033]).
Regarding claim 5, modified Tsutsumi discloses wherein each of the substrates spaced away from each adjacent one of the substrates (see claim above). 
Regarding claim 6, modified Tsutsumi further discloses wherein each of the substrates (carbon dioxide capture devices) is flat (Tsutsumi, at FIG. 2).
Regarding claim 7, modified Tsutsumi further discloses wherein the substrates extend vertically in the plan view area (see claim 1 above).
Regarding claim 8, modified Tsutsumi further discloses wherein the carbon dioxide capture coating composition is adhered to the one or more surfaces respectively coated thereon (FIG. 2 of Tsutsumi). 	Assuming arguendo that the carbon dioxide capture coating composition is adheredly coated on the at least coatable surface of the substrate; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have adhered the carbon dioxide capture coating composition since such modification would have been nothing more than the simple substitution of one known securing means for another for predictable result of afixing the carbon dioxide capture coating composition on the surface of the substrates.
Regarding claim 9, modified Tsutsumi further discloses wherein the substrates extend vertically in the plan view area (Tsutsumi, at FIG. 2).
Regarding claim 10, modified Tsutsumi further discloses wherein each of the substrates is made from a material that is light transmissive (Tsutsumi, at [0022], [0033]).
Regarding claim 11, modified Tsutsumi further discloses wherein each of the substrates (carbon dioxide capture devices) is generally flat (Tsutsumi, at FIG. 2).
Regarding claim 17, modified Tsutsumi further discloses wherein the one or more surfaces of each of the carbon dioxide capture devices extends vertically within the interior space of the device retaining structure (Tsutsumi, at FIG. 2; claim 1 above).
Regarding claim 18, modified Tsutsumi further discloses wherein the substrate is made from a material that is light transmissive (Tsutsumi, at [0022], [0033]).
Regarding claim 19, modified Tsutsumi discloses wherein each of the substrates of carbon dioxide capture devices spaced away from each adjacent one of the carbon dioxide capture devices (claim 16 above). 
Regarding claim 20, modified Tsutsumi further discloses wherein the carbon dioxide capture coating composition is adhered to the one or more surfaces respectively coated thereon (FIG. 2 of Tsutsumi). 	Assuming arguendo that the carbon dioxide capture coating composition is adheredly coated on the at least coatable surface of the substrate; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have adhered the carbon dioxide capture coating composition since such modification would have been nothing more than the simple substitution of one known securing means for another for predictable result of afixing the carbon dioxide capture coating composition on the surface of the substrates.
Claims 2 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Xu, Picard and Aikens as applied to claim 1 above, and further in view of Van Alstyne et al. (previously cited, US 2010/0311157) (hereinafter “Van Alstyne”).
Regarding claims 2 and 27, modified Tsutsumi discloses the carbon dioxide capture apparatus according to claims 1 and 16. 	Modified Tsutsumi discloses said one or more coatable surfaces of each of the substrates define a respective coatable surface area thereof; and a total coatable surface area of the carbon dioxide capture apparatus is equal to an aggregation of the coatable surface area of all of the substrates (see claim 1 above).  	Modified Tsutsumi does not explicitly disclose wherein the total coatable surface area of the carbon dioxide capture apparatus is at least 40 times the plan view area. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the arrangement and the size of the substrate such that the total coatable surface area of the carbon dioxide capture apparatus is at least 40 times the plan view area with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make said modification in order to optimize the biomass density and yield. 	Van Alstyne discloses a carbon dioxide capture apparatus (Abstract) comprising a plurality of spaced-apart substrates (FIGS. 11-13; ¶¶ [0135]-[0136]). Van Alstyne further discloses that based on the dimensions of the substrates and the distance therebetween, the density and yield of biomass can be increased (see ¶ [0152]).   	In view of Van Alstyne, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the apparatus of modified Tsutsumi such that the total coatable surface area of the carbon dioxide capture apparatus is at least 40 times the plan view area with a reasonable expectation of success. One of ordinary skill in the art would have made said modification since Van Alstyne discloses that based on the dimensions of the substrates and the distance therebetween, the desired effective culture surface area can be achieved, and thus the density and yield of biomass can be increased (see ¶ [0152]).
Regarding claim 28, modified Tsutsumi further discloses wherein the one or more surfaces of each of the carbon dioxide capture devices extends vertically within the interior space of the device retaining structure (Fig. 2 of Tsutsumi, claim 16 above).
Regarding claim 29, modified Tsutsumi further discloses wherein the substrate is made from a material that is light transmissive (Tsutsumi, at [0022], [0033]).
Regarding claim 30, modified Tsutsumi further discloses wherein the substrate of each of the carbon dioxide capture devices is flat (Tsutsumi, at FIG. 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 16-20 and 27-30 have been considered but are moot in view of the new ground of rejection. 
 					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799